UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 DARA BIOSCIENCES, INC. (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. x Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $3,264 Form, Schedule or Registration Statement No.:Form F-4 (File No. 333-206305) Filing Party: Midatech Pharma PLC Date Filed: August 11, 2015 PROSPECTUS SUPPLEMENT (To Prospectus dated October 22, 2015) SUPPLEMENT TO THE PROXY STATEMENT/PROSPECTUS FOR THE SPECIAL MEETING OF STOCKHOLDERS OF DARA BIOSCIENCES, INC. TO BE HELD WEDNESDAY, DECEMBER 2, 2015 This is a supplement to the proxy statement/prospectus relating to the special meeting of stockholders of DARA BioSciences, Inc. (“DARA”) that was mailed to you on or about October 26, 2015 (the “proxy statement/prospectus”). The special meeting of DARA stockholders is being held to consider and vote on, among other things, the proposal to adopt the Agreement and Plan of Merger dated as of June 3, 2015, by and among Midatech Pharma PLC (“Midatech”), Merlin Acquisition Sub, Inc., Duke Acquisition Sub, Inc., DARA and Shareholder Representatives Services LLC, as stockholder representative. The purpose of this supplement is: (i) to incorporate into and to include in the proxy statement/prospectus the information set forth in DARA’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2015, filed with the Securities and Exchange Commission (the “SEC”) on November 2, 2015, which is attached hereto, and (ii) to clarify that the special meeting of DARA stockholders is scheduled for Wednesday, December 2, 2015.The proxy statement/prospectus incorrectly identified the day of the week on which the meeting will be held. This supplement is being distributed to all DARA stockholders of record as of October 16, 2015, the record date for determining the DARA stockholders eligible to vote on the proposals at the special meeting. You should read this supplement together with the proxy statement/prospectus. Except as expressly stated above, nothing contained in this supplement shall be deemed to amend, modify or supplement the proxy statement/prospectus. Neither the SEC nor any state securities commission has approved or disapproved of merger described in this supplement or the proxy statement/prospectus, or the Midatech securities to be issued pursuant to the merger, or determined if this supplement or the proxy statement/prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. This proxy statement/prospectus supplement is dated November 9, 2015 and is first being mailed or otherwise delivered to DARA stockholders on or about November 12, 2015. Additional Information About the Proposed Transaction and Where to Find It In connection with the proposed transaction involving Midatech and DARA, Midatech has filed with the SEC a Registration Statement on Form F-4 containing a proxy statement/prospectus. The proxy statement/prospectus was first mailed to stockholders of DARA on or about October 26, 2015. DARA STOCKHOLDERS ARE URGED TO READ THE PROXY STATEMENT/PROSPECTUS AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY IN THEIR ENTIRETY BECAUSE THEY CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTION.DARA stockholders may obtain free copies of the registration statement and the proxy statement/prospectus and other documents filed with the SEC by Midatech and DARA through the website maintained by the SEC at www.sec.gov. In addition, security holders will be able to obtain free copies of the proxy statement from DARA by contacting Investor Relations by telephone at (919) 872-5578 or by going to DARA’s Investor Relations page on its corporate website at www.darabio.com. DARA and its directors and executive officers and other persons may be deemed to be participants in the solicitation of proxies in respect of the proposed transaction.Information regarding DARA’s directors and executive officers is available in the proxy statement prospectus dated October 22, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23776 DARA BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 04-3216862 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8601 Six Forks Road, Suite 160 Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919) 872-5578 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyR (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes£NoR The number of shares outstanding of the Registrant’s common stock as of November 2, 2015 was 19,755,595. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements - Unaudited 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures about Market Risk 26 Item 4.Controls and Procedures 26 PART II - OTHER INFORMATION Item1.Legal Proceedings 28 Item1A. Risk Factors 29 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 41 Item 4.Mine Safety Disclosures 41 Item 5.Other Information 41 Item 6.Exhibits 41 3 PART I - FINANCIAL INFORMATION Item1.Financial Statements DARA BIOSCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other assets, current portion Total current assets Furniture, fixtures and equipment, net Restricted cash Intangible assets, net Goodwill Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation License milestone liability – Other financing agreements – Deferred revenue and other reserves Capital lease obligation, current portion Total current liabilities Deferred lease obligation Capital lease obligation, net of current portion Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized at September 30, 2015 and December 31, 2014. Series A Preferred stock, 4,800 shares designated, 468 shares issued and outstanding at September 30, 2015, and December 31, 2014. 5 5 Series B2 Preferred stock, 15,000 shares designated, 50 shares issued and outstanding at September 30, 2015 and December 31, 2014. 1 1 Series C1 Preferred stock, 12,500 shares designated, 117 shares issued and outanding at September 30, 2015 and December 31, 2014. 1 1 Common stock, $0.01 par value, 75,000,000 shares authorized, 19,755,595 shares issued and outstanding at September 30, 2015 and December 31, 2014. Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 DARA BIOSCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, Nine months ended September 30, Net revenues $ Operating expenses: Cost of Sales Sales and marketing Research and development General and administrative Depreciation and amortization of intangibles Total operating expenses Loss from operations ) Other income (expense): Other income, net – – – Interest expense,net ) Other income (expense) Net loss before income tax expense ) Income tax benefit (expense) – Consolidated net loss ) Loss attributable to noncontrolling interest – – Loss attributable to controlling interest $ ) $ ) $ ) $ ) Basic and diluted net loss per common share attributable to controlling interest $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per common share The accompanying notes are an integral part of these consolidated financial statements. 5 DARA BIOSCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Nine Months ended September 30, 2015 SeriesA Series B-2 Series C-1 Additional Total Convertible Convertible Convertible Paid-In Accumulated Stockholders’ Preferred Stock Preferred Stock Preferred Stock Common Stock Capital Deficit Equity Shares Amount Shares Amount Shares Amount Shares Amount Balance at December 31, 2014 $
